DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 9-14, 17 and 18 are objected to because of the following informalities:  
Claim 6 should be amended to recite “the collapsible valve” in line 3 to keep claim language consistent.
Regarding claims 9-14, the preamble of the claims should be amended to recite “The self-flushing connector assembly” since the claim is dependent on claim 8. 
Claim 13 should be amended to recite “the collapsible valve” in line 3 to keep claim language consistent.
 Claim 14 should be amended to recite “the collapsible valve” in line 2 to keep claim language consistent.
Claim 17 should be amended to recite “the collapsible valve” in line 2 to keep claim language consistent.
Claim 18 should be amended to recite “the collapsible valve” in line 1 to keep claim language consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body of the collapsible valve" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim recites that the collapsible valve has a body.  It is unclear if this body is the same body as recited in claim 1 or if the claim intends to introduce a different body.  For examination purposes, the body of claim 2 is considered the same as the body of claim 1.
Regarding claim 6, the claim recites “a body of the collapsible valve”.  It is unclear if this body is the same body as recited in claim 1 or if the claim intends to introduce a different body.  For examination purposes, the body of claim 6 is considered the same as the body of claim 1.
Claim 14 recites the limitation "the connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim since the claim is dependent on claim 8 which is directed towards a self-flushing connector assembly and has not positively recited the connector as being a part of the assembly.
Claims 3-5 and 7 are also rejected by virtue of being dependent on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truitt (US 20060027270).
	Regarding claim 1, Truitt discloses a self-flushing connector (fig. 11), comprising: 
a housing (body of valve 2b in fig. 11) comprising a cavity (see below), a first inlet port (see below), a second inlet port (see below), and an outlet port (108 in fig. 11), the first inlet port extending from a sidewall of the housing to the cavity (see below), the second inlet port extending from an upper portion of the housing to the cavity (see below), and the outlet port fluidly connected with the first inlet port and the cavity (see below; fig. 11 shows that fluid can move from the first port, through the cavity, around the valve 103/105, and into the outlet port 108); 

    PNG
    media_image1.png
    400
    815
    media_image1.png
    Greyscale

a collapsible valve disposed within the cavity (105 in fig. 11; paragraph 55 discloses the valve being compressible); 
a first flow path extending from the first inlet port to the outlet port (the linear flow path created from first inlet port defined above to outlet port 108 in fig. 11; paragraph 72), the first inlet port and the second inlet port being fluidly connected through a gap defined between the body of the collapsible valve and an inner wall of the housing defining the cavity (fig. 11; paragraphs 75 and 79 discloses that fluid flows around the valve); and 
a second flow path extending from the second inlet port to the first flow path (paragraph 77 discloses that the fluid from the second inlet port combines with the fluid from the first flow path), wherein when the collapsible valve is in a closed state, the collapsible valve fluidly disconnects the second flow path from the first flow path while allowing fluid to flow through the first flow path (paragraph 57 discloses that fluid is prevented from flowing into the second flow path while the valve is uncompressed; fig. 11 shows that fluid is functionally capable of flowing through the first flow path while valve is in a closed position) and 
wherein when the collapsible valve is in an open state, the second flow path is fluidly connected to the first flow path to allow fluid entering the second flow path to be flushed out through the outlet port (paragraph 79; fig. 11 shows that when the collapsible valve is in the open state, the second fluid path would join with the first fluid path to exit out of outlet port 108).
Regarding claim 2, Truitt discloses the collapsible valve comprises a head (72 in fig. 1) and a body extending longitudinally from the head (74 in fig. 1), and in the closed state the head extends into the second inlet port to fluidly disconnect the second flow path from the first flow path (figs. 1 and 11; paragraph 57).
Regarding claim 3, Truitt discloses the first inlet port is axially aligned with the outlet port (fig. 11; see annotated figure above).
Regarding claim 4, Truitt discloses the second inlet port is disposed perpendicular to the first inlet port (fig. 11; see annotated figure above).
Regarding claim 5, Truitt discloses the second inlet port is disposed perpendicular to the outlet port (fig. 11; see annotated figure above).
Regarding claim 7, Truitt discloses the first inlet port allows a first fluid to flow into the connector (paragraph 72), and when the collapsible valve is in the open state, the second inlet port allows a second fluid, different than the first fluid, to flow simultaneously into the connector (paragraph 79 discloses that the first and second fluids flow through the cavity simultaneously and the two fluids join to form a third fluid).
Regarding claim 8, Truitt discloses a self-flushing connector assembly (fig. 11) comprising: 
a housing (body of valve 2b in fig. 11) comprising a cavity (see below), a first inlet port (see below), a second inlet port (see below), and an outlet port (108 in fig. 11; see below); 

    PNG
    media_image2.png
    400
    815
    media_image2.png
    Greyscale

a collapsible valve (105 in fig. 11; paragraph 55 discloses the valve being compressible) disposed within the cavity of the housing (fig. 11), the collapsible valve comprising a head (see below), a body extending from the head (see below), and a shoulder defined on a portion of the body (81 in fig. 1); 

    PNG
    media_image3.png
    665
    301
    media_image3.png
    Greyscale

a first flow path extending from the first inlet port into the cavity of the housing and around the body of the collapsible valve to the outlet port (the linear flow path extending from the first inlet port defined above, around compressible valves 103/105, and into the outlet port 108 in fig. 11); 
and a second flow path extending from the second inlet port into the cavity of the housing and around the head of the collapsible valve to the first flow path (paragraph 79), 
wherein when the collapsible valve is in a closed state, the head of the collapsible valve fluidly disconnects the second flow path from the first flow path (paragraph 57 discloses that enlarged portions 78 of the head as defined above seal the second flow path), and 
wherein when the collapsible valve is in an open state, the second flow path is fluidly connected to the first flow path (paragraph 79).
Regarding claim 9, Truitt discloses in the closed state, the head of the valve extends into the second inlet port (fig. 11).
Regarding claim 10, Truitt discloses the first inlet port is disposed opposite the outlet port (fig. 11; see annotated figure above).
Regarding claim 11, Truitt discloses the second inlet port is disposed perpendicular to the first inlet port (fig. 11; see annotated figure above).
Regarding claim 12, Truitt discloses the second inlet port is disposed perpendicular to the outlet port (fig. 11; see annotated figure above).
Regarding claim 14, Truitt discloses the first inlet port allows a first fluid to flow into the connector (paragraph 72), and when the collapsible valve is in the open state, the second inlet port allows a second fluid, different than the first fluid, to flow simultaneously into the connector (paragraph 79 discloses that the first and second fluids flow through the cavity simultaneously and mix to form a third fluid).
Regarding claim 15, Truitt discloses a self-flushing connector (fig. 11), comprising: 
a housing (housing of connector 2b in fig. 11) comprising a cavity (see below) extending longitudinally (the cavity defined below extends both longitudinally and laterally) therein, 
a collapsible valve disposed within the cavity of the housing (105 in fig. 11), the collapsible valve comprising a head (72 in fig. 1), and a body extending from the head (74 in fig. 1); 
a first inlet port extending from a sidewall of the housing (see below), and an outlet port extending from an opposite sidewall of the housing (see below), the first inlet port and the outlet port defining a flow path therebetween (paragraph 72; the linear flow path extending from the first inlet port defined below, around compressible valves 103/105 and into the outlet port 108 in fig. 11); and 
a second inlet port extending from an upper portion of the housing into the cavity of the housing (see below), 
wherein when the collapsible valve is in a closed state, the head of the collapsible valve obstructs fluid flow from the second inlet port into the flow path (paragraph 57; fig. 11), and 
wherein when the collapsible valve is in an open state, the second inlet port is fluidly connected to the flow path (paragraph 79 discloses that fluid joins fluid from the first inlet port indicating that it is connected to the flow path).

    PNG
    media_image4.png
    400
    815
    media_image4.png
    Greyscale


Regarding claim 16, Truitt discloses the flow path comprises a first flow path extending from the first inlet port into the cavity of the housing and around the body of the collapsible valve to the outlet port (paragraph 72; in fig. 11, fluid would flow linearly from the first inlet port, around the valves, and into the outlet port); and a second flow path extends from the second inlet port, into the cavity of the housing and around the head of the collapsible valve to the first flow path (paragraph 79; in fig. 11, fluid would flow from the second inlet port defined above, around the compressible valve 105, and into the outlet).
Regarding claim 17, Truitt discloses the first inlet port allows a first fluid to flow into the connector (paragraph 72), and in the open state of the valve, the second inlet port allows a second fluid to flow into the connector (paragraph 77), wherein the first fluid and the second fluid are different (paragraphs 72 and 77 disclose “first” and “second” fluids which mix to form a “third fluid” indicating that the fluids are different; further, the Examiner notes that the first and second fluids are functional limitations and not positively recited, as such, the connector of Truitt is functionally capable of being used with two separate fluids).
Regarding claim 18, Truitt discloses the head of the valve extends into the second inlet port (figs. 1 and 11).
Regarding claim 19, Truitt disclose the second inlet port is disposed perpendicular to the first inlet port (fig. 11; see annotated figure above).
Regarding claim 20, Truitt discloses the second inlet port is disposed perpendicular to the outlet port (fig. 11; see annotated figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt, as applied to claims 1 and 8 above, and further in view of Quach (US 9278205).
Regarding claims 6 and 13, Truitt discloses all of the claimed limitations set forth in claims 1 and 8, as discussed above, and further discloses that the body of the collapsible valve has at least one external dimple on an outer wall of the body (76 in fig. 1). However, Truitt does not teach or disclose the body of the collapsible valve comprises a cavity extending therein, and an inner wall of the body defining the cavity includes at least one dimple that allows the valve to deform when pressure is exerted on the valve.
Quach teaches a substantially similar compressible valve (fig. 2B) having a head (22 in fig. 2B) which serves to seal a port when in a closed state (fig. 6) and a body extending from the head (104 in fig. 2B) which has a cavity extending therein (fig. 2B shows the body as hollow) and an inner wall of the body defining the cavity (106 in fig. 2B) which the inner wall includes at least one dimple (110A-C in fig. 2B) which allow the valve to deform when pressure is exerted on the valve (2:27-31).  Quach teaches that these interior dimples are advantageous relative to the exterior dimples (as seen in the prior art fig. 1B) since the exterior dimples can form an enclosed cavity when compressed which can trap fluid in the cavity thereby preventing or delaying fluid from being delivered to the outlet (3:27-36).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the body of the compressible valve of Truitt to have a cavity extending therein, and an inner wall of the body defining the cavity includes at least one dimple that allows the valve to deform when pressure is exerted on the valve, as taught by Quach, since Quach teaches that this arrangement is beneficial since it provides the valve with a smooth exterior surface that does not trap fluid inside the exterior dimples (1:38-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is directed towards Mansour (US 9375561) which also appears to substantially anticipate all of the claimed features.  See specifically, figs. 1B and 2B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783